DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 39-58 of this US application are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-40, 43, 49-50 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-9 of U.S. Patent No. 9,836,537. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 8-9 of U.S. Patent No. 9,836,537 recites a method which implements a method or a system as recited in claims 39-40, 43, 49-50 and 53 of this instant application.
Instant application
U.S. Patent No. 9,836,537
39. A method for organizing search results, the method comprising:

matching the search string to a second value in an actor field of a second database entry;
in response to matching the search string to the first value in the title field of the first database entry, generating for display a first show listing for the first database entry;
in response to matching the search string to the second value in the actor field of the second database entry, generating for display a selectable category for an actor corresponding to the second value, wherein the selectable category is simultaneously displayed with the first show listing in a single search results area; and
generating for display a second show listing for the second database 


receiving a user input comprising a character string;  
matching the character string to a first value in a first database field of a first database entry;  
determining that the first database field is a title field;  
in response to determining that the first database field is the title field, generating for display a first show listing for the first database entry;  
matching the character string to a second value in a second database field of a second database entry;  
determining that the second database field is an actor name field;  
in response to determining that the second database field is the actor name field, generating for display a selectable category for an actor that corresponds to the second value in the second database 
in response to a user selection of the selectable category, generating for display a second show listing for the second database entry; and 
in response to a user selection of the second show listing, generating for display a video corresponding to the second show listing. 


8.  A method for organizing search results generated for display on a graphical user interface into contextually relevant categories for efficient user review, the method comprising: 
receiving a user input comprising a character string;  
matching the character string to a first value in a first database field of a first database entry;  

in response to determining that the first database field is the title field, generating for display a first show listing for the first database entry…

9.  The method of claim 8, wherein the second show listing is generated for simultaneous display with the first show listing in response to receiving the user selection of the selectable category.
49. A system for organizing search results, the system comprising control circuitry configured to:
match a search string to a first value in a title field of a first database entry;
match the search string to a second value in an actor field of a second database entry;
in response to matching the search string to the first value in the title field of the first database entry, generate for 
in response to matching the search string to the second value in the actor field of the second database entry, generate for display a selectable category for an actor corresponding to the second value, wherein the selectable category is simultaneously displayed with the first show listing in a single search results area; and
generate for display a second show listing for the second database entry in response to a user selection of the selectable category.


control circuitry configured to: 
receive a user input comprising a character string;  
match the character string to a first value in a first database field of a first database entry;  

in response to determining that the first database field is the title field, generate for display a first show listing for the first database entry;  
match the character string to a second value in a second database field of a second database entry;  
determine that the second database field is an actor name field;  
in response to determining that the second database field is the actor name field, generate for display a selectable category for an actor that corresponds to the second value in the second database field, wherein the selectable category is simultaneously displayed with the first show listing in a single search results area based on receiving the user input;  
generate for display a second show listing for the second database 
generate for display a video corresponding to the second show listing in response to a user selection of the second show listing.


1.  A system for organizing search results generated for display on a graphical user interface into contextually relevant categories for efficient user review, the system comprising: 
control circuitry configured to: 
receive a user input comprising a character string;  
match the character string to a first value in a first database field of a first database entry;  
determine that the first database field is a title field;  
in response to determining that the first database field is the title field, generate for display a first show listing for the first database entry…


2.  The system of claim 1, wherein the second show listing is generated for simultaneous display with the first show listing in response to receiving the user selection of the selectable category. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 39-48 are rejected under 35 U.S.C. 101 because they recite “a method” without confining its method steps to a “particular machine” (e.g. a programmed general purpose computer to implement the process steps). The claims also recite some steps such as matching and generating for display without a step which transforms underlying subject matter to a different state or thing.
The Supreme Court precedent and recent Federal Circuit decisions have enunciated a definitive test to determine whether a process claim is tailored narrowly enough to encompass only a particular application of a fundamental principle rather than pre-empt the principle itself. A claimed process is surely patent-eligible under § 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-41, 43-45, 49-51 and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al. (U.S. Patent Number 7,228,556, hereafter referred to as “Beach”) in view of Charnock et al. (U.S. Publication Number 20040153456, hereafter referred to as “Charnock”).  
Regarding claim 39, Beach teaches a method for organizing search results (asbtract: a user interface is provided that allows viewers to search a database of program guide information according to program title, indexed program attributes such as actor and director, and key word), the method comprising:
matching a search string to a first value in a title field of a first database entry (column 3 lines 28-52 and Fig. 4: discussing about the viewer enters characters in the text box 44);
matching the search string to a second value in an actor field of a second database entry (column 3 lines 53-64 and Fig. 5: discussing about the viewer enters characters in the text box for search actor, e.g. “Ford”);
in response to matching the search string to the first value in the title field of the first database entry, generating for display a first show listing for the first database entry (column 3 lines 28-52 and Fig. 4: discussing about as the viewer enters characters, the title list 42 automatically scrolls to the program items having prefixes that match the character string entered by the viewer. Examiner interprets that the title list 42 as claimed first show listing.);
in response to matching the search string to the second value in the actor field of the second database entry, generating for display a selectable category for an actor corresponding to the second value (column 3 lines 53-64 and Fig. 5: “FIG. 5 shows a screen 50 for searching according to actor name. It should be noted that searching according to indexed attributes or key word requires the creation of a search profile.” Examiner interprets that the actor list on the screen 50 as claimed selectable category for an actor.); and
generating for display a second show listing for the second database entry in response to a user selection of the selectable category (column 3 lines 53-64 and Fig. 5: “FIG. 5 shows a screen 50 for searching according to actor name. It should be noted that searching according to indexed attributes or key word requires the creation of a 
However, Beach does not explicitly teach wherein the selectable category is simultaneously displayed with the first show listing in a single search results area.
Charnock teaches wherein the selectable category is simultaneously displayed with the first show listing in a single search results area ([0271], [0272], [0278] and Figs. 29, 30: discussing about in the query tool, individual and aggregate actor icons 2910 are provided in the search panel, and events of global interest 2915 are added to a catalog so that they are displayed in the query tool for easy access. Examiner interprets that displaying the actor icons 2910 simultaneously with the events 2915 as claimed selectable category is simultaneously displayed with the first show listing.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the interactive television program guide of Beach with the teaching about displaying the actor icons with the events of Charnock because it would be convenient for users to select the most relative shows or events.

Regarding claim 40, Beach view of Charnock teaches wherein the single search results area is generated for display in response to receiving a user input comprising the search string (Beach, column 3 lines 28-52 and Fig. 4: discussing about as the viewer enters characters, the title list 42 automatically scrolls to the program items having 

Regarding claim 41, Beach view of Charnock teaches wherein the search string comprises a series of characters received from a user input device, further comprising: receiving an additional character from the user input device; modifying the search string by appending the additional character to the search string; and updating the single search results area based on the modified search string (Beach, column 1 line 66 – column 2 line 11: The viewer may search according to program title, indexed attributes such as category, actor, and director; or a key word search allows the viewer to search by program content or subject matter. A prefix matching capability provides a type-ahead feature, so that search terms may be rapidly located in the appropriate index simply by entering one or more of the leading characters of the search term.).

Regarding claim 43, Beach view of Charnock teaches wherein the second show listing is generated for simultaneous display with the first show listing in the single search results area (Beach, column 3 lines 53-64 and Fig. 5: “FIG. 5 shows a screen 50 for searching according to actor name. It should be noted that searching according to indexed attributes or key word requires the creation of a search profile. When the search profile is created, it may be saved and named. Interaction with the search screen 50 is analogous to that previously described for the title entry screen, thus it will not be further described.” Examiner interprets that when the viewer chooses an actor name on the list, it will display a show listing as claimed displaying a second show listing. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the interactive television program guide of Beach with the teaching about displaying the actor icons with the events of Charnock because it would be convenient for users to select the most relative shows or events.
 
Regarding claim 44, Beach view of Charnock teaches matching the search string to a third value in the actor field of a third database entry; determining that the third value matches the second value; and in response to the user selection of the selectable category, generating for simultaneous display with the second show listing, a third show listing for the third database entry (Beach, column 3 line 64 – column 4 line 3 and Fig. 6: “As FIG. 6 shows, following entry of an actor name, a screen 60 allows the user to narrow a search according to category, if desired.” Examiner interprets that searching the text entry by actor name index then narrowing by the selectable category (e.g. Movies) as claimed third value in the actor field of a third database entry.).

Regarding claim 45, Beach view of Charnock teaches wherein the user selection is a first user selection, further comprising generating for display a media asset of the second show listing in response to receiving a second user selection of the second show listing (Beach, column 3 lines 53-64 and Fig. 5: “FIG. 5 shows a screen 50 for searching according to actor name. It should be noted that searching according to indexed attributes or key word requires the creation of a search profile. When the search profile is created, it may be saved and named. Interaction with the search screen 50 is analogous to that previously described for the title entry screen, thus it will not be further described.” Examiner interprets that when the viewer chooses an actor name on the list, it will display a show listing as claimed display a media asset of the second show listing.).
Claim 49 is rejected under the same rationale as claim 39. Beach also teaches a system for organizing search results, the system comprising control circuitry (column 2 lines 35-60 and Fig. 1: discussing about a client unit 3 connects to a television set 2).
Claim 50 is rejected under the same rationale as claim 40.
Claim 51 is rejected under the same rationale as claim 41.
Claim 53 is rejected under the same rationale as claim 43.
Claim 54 is rejected under the same rationale as claim 44.
Claim 55 is rejected under the same rationale as claim 45.

Claims 42 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach in view of Charnock, and further in view of Manber et al. (U.S. Publication Number 20050076012, hereafter referred to as “Manber”).
Regarding claim 42, Beach view of Charnock teaches the method of claim 39 as discussed above. Beach view of Charnock does not explicitly teach generating for 
Manber teaches generating for display the first show listing for the first database entry further comprises determining that less than a predetermined number of database entries match the search string ([0054]: discussing about limitations on viewing content may be established for each individual user (or groups or types of users), and may include, limits on the total number of pages that can be shown to the user for any given search result. Examiner interprets that limiting on the total number of pages of search result, means for limiting on total number of search results which is similar to claimed determining that less than a predetermined number of database entries match the search string.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the interactive television program guide of Beach and Charnock with the teaching about limiting on total number of search results of Manber because it would be convenient and easier for users to browse through the most relative search results.
Claim 52 is rejected under the same rationale as claim 42.

Claims 46 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach in view of Charnock, and further in view of Jule et al. (U.S. Publication Number 20060026641, hereafter referred to as “Jule”).
Regarding claim 46, Beach view of Charnock teaches the method of claim 39 as discussed above. Beach teaches the user selection is a first user selection (column 3 
Beach view of Charnock does not explicitly teach generating for display metadata corresponding to the second show listing in response to receiving a second user selection of the second show listing.
Jule teaches generating for display metadata corresponding to the second show listing in response to receiving a second user selection of the second show listing ([0103]: discussing about step 808 retrieves the metadata and, if appropriate, presents the metadata, e.g. the image(s), to the user via the user interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the interactive television program guide of Beach and Charnock with the teaching about metadata of Jule because it would be convenient and easier for users to select the most relative search results and improve the quality of search results.
Claim 56 is rejected under the same rationale as claim 46.

Claims 47-48 and 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach in view of Charnock, and further in view of Avrahami et al. (U.S. Publication Number 20050172007, hereafter referred to as “Avrahami”).
Regarding claim 47, Beach view of Charnock teaches the method of claim 39 as discussed above. Beach view of Charnock does not explicitly teach wherein the first database entry is associated with a first database and wherein the second database entry is associated with a second database.
Avrahami teaches wherein the first database entry is associated with a first database and wherein the second database entry is associated with a second database ([0040]: discussing about the information provider creates a database query out of multiple types of databases' tables and queries. This query may also be derived from multiple types of databases of different providers and may include also OLAP cubes, text files, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the interactive television program guide of Beach and Charnock with the teaching about querying multiple databases of Avrahami because the query can be composed from any query language, e.g. relational query, multi-dimensional query or any other query (Charnock, [0040]) and it would improve the quality of search results.

Regarding claim 48, Beach view of Charnock and Charnock teaches wherein the first database is associated with a first content provider, and wherein the second database is associated with a second content provider (Charnock, [0040]: discussing 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the interactive television program guide of Beach and Charnock with the teaching about querying multiple databases of Avrahami because the query can be composed from any query language, e.g. relational query, multi-dimensional query or any other query (Charnock, [0040]) and it would improve the quality of search results.
Claim 57 is rejected under the same rationale as claim 47.
Claim 58 is rejected under the same rationale as claim 48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020169656 A1 by Al-Azzawe teaches that query generated movie title list result from a search entered by the user, such as a search by actor, director, producer, writer, genre, and so forth, as well as a combination of these categories. 
US 20040268250 A1 by Danker et al. teaches that the non-volatile memory also includes a settings module  that stores one or more search criteria, such as whether the search is performed on content titles, actors appearing in video content items, directors of video content items, authors of audio/visual content items, etc.

US 20040002384 A1 by Multerer et al. teaches that to perform a game search, a game title calls XOnlineMatchSearch. The game title passes in the procedure index, the maximum number of search results it wishes to receive and any parameters to be passed to the search stored procedure on the database.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     

December 4, 2021